                  1:20-cv-01295-SEM-TSH # 26   Page 1 of 13
                                                                                   E-FILED
                                                     Tuesday, 17 August, 2021 10:20:05 AM
                                                              Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

HOSPITAL SISTERS                   )
HEALTH SYSTEM,                     )
                                   )
           Plaintiff,              )
                                   )
     v.                            )     Case No. 20-cv-1295
                                   )
GREAT AMERICAN                     )
INSURANCE COMPANY,                 )
                                   )
           Defendant.              )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant Great American

Insurance Company’s (Great American) Motion to Compel Production of

Privileged Communications Pre-Dating March 8, 2018 (d/e 18) (Motion).

For the reasons stated below, the Motion is ALLOWED in part.

                              BACKGROUND

     Great American issued an insurance policy (Policy) to Hospital

Sisters. The term of the Policy began on July 1, 2017 and ended on July 1,

2018. Motion, Ex. 1, Policy Excerpts, at 1. The Policy covered losses

resulting directly from dishonest acts committed by an employee of Hospital

Sisters and discovered during the term of the Policy. Id., at 2, ¶ B.1. The

Policy required Hospital Sisters to notify Great American as soon as
                                Page 1 of 13
                  1:20-cv-01295-SEM-TSH # 26     Page 2 of 13




possible after “The Risk Management Department and/or Corporate Legal

Department and/or Officer discover(s) a loss or a situation that may result

in a loss . . ..” Id., at 5, Endorsement No. 5. Hospital Sisters further agreed

to “Cooperate with us in the investigation and settlement of any claim.” Id.,

at 4, Condition E.7.

      On November 8, 2018, Hospital Sisters submitted a Proof of Loss on

the Policy to Great American. Motion, Exhibit 2, Proof of Loss. The Proof

of Loss stated, in part, “We hereby make claim for Loss of $5,161,500,

occurring through fraudulent act(s) with the loss occurring in January 2015

and discovered on March 8, 2018.” Id. From November 2012 through

October 2015, Jeffrey Ogletree was Hospital Sisters’ Vice President of

Revenue Cycle. Hospital Sisters alleges that Ogletree conspired with an

entity called Free Choice to fraudulently induce Hospital Sisters to donate

$5,161,500 to Free Choice to fund the payment of premiums for medical

insurance policies for uninsured individuals. Ogletree and his co-

conspirators at Free Choice absconded with the money. See Complaint for

Declaratory Judgment, Breach of Contract, and Extra-Contractual Relief

(d/e 1) (Complaint) ¶¶ 17-28.

      Great American denied the claim, at least in part, because Great

American determined that Hospital Sisters discovered the loss long before

                                 Page 2 of 13
                  1:20-cv-01295-SEM-TSH # 26     Page 3 of 13




March 8, 2018 and even before the Policy term began on July 1, 2017.

See Motion, attached Great American Insurance Company’s Memorandum

in Support of Its Motion to Compel Production of Privileged

Communications Pre-Dating March 8, 2018, at 1. Hospital Sisters brought

this action to enforce its claim for the $5,161,500 loss (Loss).

      Great American served Hospital Sisters with interrogatories and

requests for production of documents. Interrogatory No. 3 asked for the

following information:

      Interrogatory No. 3: State the date on which you discovered the
      alleged loss described in the complaint, identifying in your
      answer the person who discovered the alleged loss, what was
      discovered, and how it was discovered.

Motion, Ex. 7, Hospital Sisters Supplemental Answer to Interrogatory No. 3.

Hospital Sisters responded, in relevant part:

            Hospital Sisters first “discovered” the loss on March 8,
      2018. On March 8, 2018, Mark Novak, Hospital Sisters’ Vice
      President, System Responsibility Officer, received an email
      from Paul Libassi, an Investigator with the District Attorney’s
      Office in Riverside County, California. That email attached a
      news release announcing that four men had been arrested in a
      case involving health care fraud, money laundering and tax
      evasion. The news release identified the four men as Brian
      Andrew La Porte, Dennis Davin Bonavilla, Jeffrey D. Ogletree,
      and Babar Igbal, and stated that the Riverside County District
      Attorney’s office had filed a 33-count complaint against the four
      men that included charges of conspiracy, health care fraud,
      grand theft, money laundering, tax evasion, and identity theft.
      The news release stated that Mr. La Porte had created Free
      Choice Health Care Foundation (“Free Choice”) and referenced
                                 Page 3 of 13
                  1:20-cv-01295-SEM-TSH # 26     Page 4 of 13




      Hospital Sisters’ payments to Free Choice that were supposed
      to be used to buy health insurance, but that some of these
      funds allegedly had been used for other purposes, including
      “paying Ogletree $1 million and additional money so he could
      pay cash” for a home in Idaho and that other “funds were paid
      to limited liability companies owned by La Porte, Ogletree, and
      Bonavilla.” Mr. Novak emailed the news release to Michael
      Cottrell, Chief Financial Officer, Mary Starmann-Harrison,
      President and Chief Executive Officer, Amy Bulpitt, Vice
      President and General Counsel, Brian Reardon, Vice President,
      External Relations, Caitie Sheehan, Vice President, Advocacy
      and Communications, and Krista Rock, System Director of
      Managed Care.

Id.

      Mark Novak, Hospital Sisters’ Vice President, System Responsibility

Officer, verified the supplemental answer to Interrogatory 3:

                                  VERIFICATION

            I, Mark A. Novak, declare as follows:

            I am acting as agent for Plaintiff/Counterclaim-Defendant
      Hospital Sisters Health System ("Hospital Sisters") in
      connection with the foregoing PLAINTIFF/COUNTERCLAIM-
      DEFENDANT'S SUPPLEMENTAL OBJECTIONS AND
      RESPONSES TO GREAT AMERICAN INSURANCE
      COMPANY'S FIRST SET OF INTERROGATORIES, and in my
      role as such, I hereby certify that the responses provided
      therein are true and correct to the best of my know]edge,
      information, and belief based upon information and documents
      available to me after reasonable investigation.
            I declare under penalty of perjury that the foregoing is true
      and correct.

            Dated this 26 day of March 2021
                                                s/Mark A. Novak

                                Page 4 of 13
                       1:20-cv-01295-SEM-TSH # 26              Page 5 of 13




Id. (emphasis in the original).1

       In response to Great American’s document production request,

Hospital Sisters produced many documents, and also produced a log of

responsive documents withheld on claims of privilege (privilege log). Great

American separately served a subpoena on Hospital Sisters’ counsel

McDermott, Will, and Emery LLP (McDermott). McDermott also provided

Great American with a privilege log of withheld responsive documents.

       Great American moves to compel Hospital Sisters and McDermott to

produce 493 documents listed on the Hospital Sisters and McDermott’s

privilege logs that pre-date March 8, 2018 (Withheld Documents). Great

American asserts that the privilege claims have been waived as to these

documents. Hospital Sisters opposes the Motion.

                                           ANALYSIS

       Great American moves to compel on the grounds that Hospital

Sisters waived its attorney-client and work product privileges (Privileges)

for the Withheld Documents.2 Great American argues that Hospital Sisters

contractually agreed in the Policy to disclose when its Corporate Legal

Department discovered the Loss. The Policy covered losses discovered



1
  The date of the month that Novak signed is unclear. The date may be March 6, 2021.
2
  Great American does not dispute that the Withheld Documents meet the definition of documents subject
to either the attorney-client privilege or the work product privilege.
                                          Page 5 of 13
                  1:20-cv-01295-SEM-TSH # 26    Page 6 of 13




during the Policy term. The Policy stated that Hospital Sisters discovered a

loss when “The Risk Management Department and/or Corporate Legal

Department and/or Officer discover(s) a loss or a situation that may result

in a loss . . ..” Policy Excerpts, Endorsement No. 5. Thus, the Corporate

Legal Department’s discovery of the Loss could determine whether

Hospital Sisters discovered the Loss during the Policy term and whether

Hospital Sisters notified Great American of the Loss as soon as possible.

Hospital Sisters further agreed to cooperate in the investigation of the Proof

of Loss. Great American argues that Hospital Sisters thereby agreed to

cooperate with Great American in Great American’s investigation to

determine: (1) whether the Corporate Legal Department discovered the

Loss and, if so, (2) when the Corporate Legal Department discovered the

Loss. In so doing, Hospital Sisters waived the Privileges for Withheld

Documents.

      The Illinois Appellate Court decision in Sharp v. Trans Union, LLC,

845 N.E.2d 719, 726-29 (Ill. App. 1st Dist. 2006), supports Great American’s

argument, in part. In Sharp, Trans Union, LLC (Trans Union), purchased

professional liability insurance coverage. The Alec Sharp Syndicate at

Lloyd’s of London (Sharp) was one of the underwriters of the insurance.

The terms of Trans Union’s insurance policy were extensively negotiated

                                Page 6 of 13
                   1:20-cv-01295-SEM-TSH # 26     Page 7 of 13




both before and after the inception of the policy. Ultimately, the Trans

Union policy contained an exclusion provision, Exclusion (g), which

excluded “any claim arising out of acts, errors, violations or omissions that

took place prior to the effective date of this Insurance, if the [General

Counsel] of the Named Assured on the effective date knew that such acts,

errors, violations or omissions might be expected to be the basis of a

Claim.” Sharp, 845 N.E.2d at 724. Trans Union further agreed to

cooperate in the investigation of claims. 845 N.E.2d at 727.

      Trans Union filed claims for coverage of several suits filed against it

for violation of the Fair Credit Reporting Act. Sharp filed a declaratory

judgment action seeking a declaration that 14 actions filed after the

inception of the policy were not covered. Id. Sharp served discovery

requests to ascertain when Trans Union’s General Counsel knew that the

acts, errors, violations, or omissions alleged in the 14 actions might be

expected to be the basis of a claim. Trans Union withheld the documents

on a claim of Privilege. The trial court ordered Trans Union to produce the

documents.

      The Appellate Court in Sharp upheld the trial court. The Appellate

Court explained:

      The policy effectively defines known losses in terms of the
      general counsel's knowledge by excluding errors and omissions
                                 Page 7 of 13
                  1:20-cv-01295-SEM-TSH # 26    Page 8 of 13




      that Trans Union's general counsel knew might be the basis of
      a future claim. The only way to determine whether Trans
      Union's general counsel knew that a particular act might be the
      basis of a claim would be to look at the general counsel's legal
      reasoning and analysis of that act.

Sharp, 845 N.E.2d at 727-28. The Court further explained that Trans Union

agreed to cooperate in the investigation of claims. The Court concluded:

      Reading the specific language of the cooperation clause
      together with exclusion (g), we find that Trans Union agreed to
      share the legal reasoning and analysis of its general counsel
      regarding whether there might be future claims based on its
      sale of target marketing information with the Underwriters in a
      coverage investigation. Although such information may be
      privileged because it is legal advice given by the general
      counsel to the corporation about whether its actions could result
      in liability, Trans Union, in agreeing to a policy with such
      particular language, has agreed to share this information with
      the Underwriters under these circumstances.

Sharp, 845 N.E.2d at 728. The Appellate Court also relied on the “strong

public policy in Illinois of encouraging disclosure between insurer and

insured, ‘with an eye toward ascertaining that truth which is essential to the

proper disposition of a lawsuit.’” Id. (quoting Waste Management v.

International Surplus Lines Insurance Co., 144 Ill.2d 178, 192, 579 N.E.2d

322, 327-28 (1991)). The Appellate Court ordered Trans Union to produce

the documents showing when the General Counsel knew the underlying

acts might be expected to be the basis of the claims in the underlying 14

lawsuits at issue. 845 N.E.2d at 729.

                                Page 8 of 13
                  1:20-cv-01295-SEM-TSH # 26     Page 9 of 13




      The Court agrees that the Sharp decision applies here. Hospital

Sisters agreed that claims could become discovered claims covered by the

Policy based on the knowledge of the Corporate Legal Department. The

only way to determine when the Corporate Legal Department discovered

the Loss would be to look at the Corporate Legal Department’s “legal

reasoning and analysis” and the information that it had about the Loss.

Hospital Sisters further agreed to cooperate with Great American in its

investigation and provide this information. The Privileges were thereby

waived as to documents that contain information related to when Hospital

Sisters’ Corporate Legal Department discovered the Loss. All such

documents listed on the Privilege Logs must be produced.

      Hospital Sisters attempts to distinguish Sharp on the facts and on the

nature of the actions. The Court is not persuaded. The policy in Sharp and

the Policy both defined covered claims and uncovered claims based on

when the insured’s corporate attorney’s had knowledge of the facts giving

rise to claims. Both policies required the insured to cooperate in the

investigation of claims. These key terms are substantially similar in both

cases. The holding in Sharp applies regardless of the factual and

procedural distinctions raised.




                                  Page 9 of 13
                  1:20-cv-01295-SEM-TSH # 26     Page 10 of 13




      Hospital Sisters attempts to diminish the precedential value of the

Sharp decision because it is just a single Appellate Court case. This is a

diversity action based on Illinois law. This Court must follow the decision of

the Illinois Supreme Court in such cases. If, as in this case, the Illinois

Supreme Court has not issued a controlling decision on the question, but

an Illinois Appellate Court has ruled on the question, and that ruling is still

good law and is not in conflict with any decision by a different Illinois

Appellate Court, then this Court must give great weight to the holding in

that decision unless persuasive indications show that the Illinois Supreme

Court would rule otherwise on the matter. Allstate Ins. Co. v. Menards,

Inc., 285 F.3d 630, 637 (7th Cir. 2002). Hospital Sisters presents no

persuasive indications that the Illinois Supreme Court would rule otherwise.

This Court, therefore, will give deference to the Sharp decision as an

accurate assessment of how the Illinois Supreme Court would rule on the

issue.

      Hospital Sisters also criticizes the Sharp decision because the

Appellate Court relied on the Illinois Supreme Court’s decision in Waste

Management. Hospital Sisters have correctly noted that several Courts

have criticized the Waste Management decision. See e.g., Netherlands

Ins. Co., v. National Casualty, 283 F.R.D. 412, 418 (C.D. Ill. 2012). The

                                 Page 10 of 13
                 1:20-cv-01295-SEM-TSH # 26    Page 11 of 13




Illinois Supreme Court, however, has not overruled the Waste Management

decision. The Illinois Supreme Court cited Waste Management extensively

as late as 2015. See Brunton v. Kruger, 2015 IL 117663, ¶¶ 80-82, 32

N.E.3d 567, 581 (Ill. 2015). This Court must follow the Illinois Supreme

Court in this case, and Waste Management is still good law. The Court

sees no basis to disregard the Sharp decision because the Appellate Court

also decided to follow the Illinois Supreme Court.

      Great American argues that the Policy waives the Privileges

completely. The Court disagrees. The Policy effected a waiver of the

Privileges for documents related to the matter addressed in the Policy:

when did Hospital Sisters’ Corporate Legal Department discover the Loss.

The Policy language did not waive the Privileges for any document

unrelated to that issue.

      Great American argues that Hospital Sisters waived the Privileges in

its answer to Interrogatory 3. The interrogatory asks for detailed

information on the date that Hospital Sisters discovered the Loss. Hospital

Sisters answered with detailed information about when it discovered the

Loss, as quoted above. Hospital Sisters Vice President Novak verified the

answer, again quoted above. Novak relied on his personal knowledge as

well as documents available to him after reasonable investigation. Great

                               Page 11 of 13
                  1:20-cv-01295-SEM-TSH # 26    Page 12 of 13




American argues that Novak must have relied on privileged documents

found after reasonable investigation, and his reliance on such documents

waives the Privileges. The Court disagrees. The verification does not say

he relied or revealed privileged information. Hospital Sisters answer to

Interrogatory No. 3 did not waive the Privileges.

      Great American argues in the alternative that Hospital Sisters waived

the Privileges because the answer to interrogatory 3 states that Novak

emailed to Hospital Sisters’ General Counsel and other executives a press

release from prosecutors in California announcing the prosecution of

Ogletree and his co-conspirators on March 8, 2018. The Court disagrees.

Sending a press release to the General Counsel is not a confidential

communication subject to the Privileges. Disclosing that dissemination of

information, therefore, is not a waiver.

      Great American relies on Selby v. O’Dea, 2020 IL App (1st) 181951,

156 N.E.3d 1212 (Ill. App. 1st Dist. 2020) to support its waivers arguments.

The attorney in Selby submitted an affidavit in support of a summary

judgment motion in which the attorney talked about his confidential

communications with his client. See Selby, 202 IL App (1st) 181951 ¶¶

170-97, 156 N.E.3d at 1245-47. The attorney’s representations about his

communications waived the attorney-client privilege. Novak did not discuss

                                Page 12 of 13
                 1:20-cv-01295-SEM-TSH # 26     Page 13 of 13




confidential communications with counsel. Novak just said he sent an

outside press release to General Counsel. Selby does not apply. Hospital

Sisters did not expressly or impliedly waive its Privileges for all documents.

Hospital Sisters, however, waived the Privileges as to documents that

contain information related to when Hospital Sisters’ Corporate Legal

Department discovered the Loss.

      Great American also asks for an in camera inspection. The Court

sees no need for such an inspection. Hospital Sisters is ordered to review

the Withheld Documents and produce those documents that contain

information related to when Hospital Sisters’ Corporate Legal Department

discovered the Loss.

      THEREFORE, IT IS ORDERED that Defendant Great American

Insurance Company’s Motion to Compel Production of Privileged

Communications Pre-Dating March 8, 2018 (d/e 18) is ALLOWED in part.

Plaintiff Hospital Sisters Health Systems is ordered to produce by August

31, 2021, the Withheld Documents that contain information related to when

Hospital Sisters’ Corporate Legal Department discovered the Loss.

ENTER: August 17, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE

                                Page 13 of 13
